 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 DANIEL PASTOR (CABN 297948)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6778
 7        FAX: (415) 436-7027
          daniel.pastor@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) CASE NO. 19-CR-0636-EMC
                                                      )
14           Plaintiff,                               ) [PROPOSED] ORDER TO EXCLUDE TIME
                                                      ) UNDER THE SPEEDY TRIAL ACT
15      v.                                            )
                                                      )
16   OSCAR GUADRON-DIAZ,                              )
                                                      )
17           Defendant.                               )
                                                      )
18

19           On January 22, 2020, the parties appeared before this Court for a status conference. At that time,
20 defense counsel requested a continuance until February 5, 2020, so that she could continue to review

21 discovery with the defendant. The matter was scheduled for a change of plea on February 5, 2020.

22           With the agreement of the parties as explained on the record during the hearing, the Court enters
23 this order documenting the exclusion of time under the Speedy Trial Act from January 22, 2020 to

24 February 5, 2020 (inclusive), pursuant to 18 U.S.C. ' 3161(h)(7)(A) and (B)(iv). The parties agreed to

25 the exclusion of time under the Speedy Trial Act to allow for effective preparation of defense counsel. 18

26 U.S.C. § 3161(h)(7)(A), (B)(iv). The parties agree that the ends of justice are served by granting the

27 continuance and outweigh the interests of the public and the defendant in a speedy trial.

28

     STIPULATION AND PROPOSED ORDER                   1
     19-CR-0636-EMC
 1                                            [PROPOSED] ORDER

 2          Based on the reasons stated on the record and in the stipulation of the parties above, the Court

 3 hereby FINDS that the exclusion of time from January 22, 2020 to February 5, 2020 (inclusive) is

 4 warranted and that the ends of justice served by the continuance outweigh the best interests of the public

 5 and the defendant in a speedy trial. 18 U.S.C. §§ 3161(h)(7)(A). The failure to grant the requested

 6 continuance would deny defendant effective preparation of counsel. 18 U.S.C. §§ 3161(h)(7)(B)(iv).

 7

 8
          January 27, 2020
 9 DATED: _____________                                   _____________________________________
                                                          HON. EDWARD M. CHEN
10                                                        United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND PROPOSED ORDER                  2
     19-CR-0636-EMC
